 


109 HCON 377 IH: Honoring the Educational Commission for Foreign Medical Graduates (ECFMG) for fifty years of distinguished service.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 377 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Fattah submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce 
 
CONCURRENT RESOLUTION 
Honoring the Educational Commission for Foreign Medical Graduates (ECFMG) for fifty years of distinguished service. 
 
 
Whereas the Educational Commission for Foreign Medical Graduates (ECFMG) was established in 1956 to evaluate the qualifications of international medical graduates entering graduate medical education in the United States; 
Whereas ECFMG continues to promote quality health care for the public through its certification program for international medical graduates; 
Whereas ECFMG has grown to meet the needs of physicians, medical educators and others involved in the evaluation and certification of health care professionals, both in the United States and abroad; 
Whereas, ECFMG, with its programmatic and research activities, has demonstrated a commitment to improving world health through excellence in medical education; and 
Whereas ECFMG in 2006 will celebrate fifty years of promoting excellence in international and medical education: Now, therefore, be it 
 
That the Congress recognizes and honors the Educational Commission for Foreign Medical Graduates (ECFMG) for its fifty years of distinguished service. 
 
